Learned, P. J.
(dissenting):
The defendant was one of the superintendents of the poor, and as such held the order in question. It had not been delivered to. the plaintiffs, and had not become their property. If, as might very possibly be the case, there had been another order in the defendant’s possession, of the same amount, the plaintiffs could not have insisted that one of these orders was their property, and the other was not. Treating the orders as bills of exchange, they were in possession of the drawer, not delivered. Until delivery, the plaintiffs had no title to any one of them. If the superintendents who drew this order, or any one of them, had chosen to destroy it, the plaintiffs would have had no cause of action on the ground of the destruction of their property. It does not add to their rights that the defendant, one of these superintendents, intended to deliver this order to the plaintiffs. If he did deliver it, then of course they have no cause of action. If he did not deliver it, then their claim against the county has not been paid. If the superintendents had voluntarily handed this order, and all the orders to John Doe, it would have been a great violation of official duty; and they might possibly have been liable -to the plaintiffs for a neglect to audit.' But the order would not have been the property of 'the plaintiffs, so that they could sue for the negligent carrying of it, or for its conversion.
The plaintiffs claim that, as the defendant took the order for the purpose of delivering it to the plaintiffs, the payees, he became at their option, their agent.
But the objection to that view, is this: The defendant, as one of the superintendents, was rightfully in possession of the order. His mere intention to deliver it to the plaintiffs at some future time was not an act on their behalf, as their agent, which they could ratify. And his .possession of the order was not the plaintiffs’' possession. Even his carrying it from the place where it was drawn to some other place, was an act which he could do as superintendent. It was not an act done on behalf of the plaintiffs and constituted no delivery to them. There was nothing for them to ratify.
To illustrate : If a firm, being indebted to some person, should make a note for the amount, payable to bearer, and one of the firm should take the note, with the intention of giving it to the creditor, *583and should afterwards give it to some other person, the creditor could not treat this as a conversion, or as the negligent act of a bailee. It is said by the plaintiffs that this order was made out for them. Undoubtedly it was the intention of the superintendents to deliver this order to the plaintiffs. But it all rested in intention. And the intention to deliver this order to the plaintiffs did not make it theirs. Some act was necessary by which it should pass from the control of the superintendents to some other person, either to the plaintiffs or to some person acting for the plaintiffs, other than the superintendents themselves. If the superintendents or the defendant, had delivered the order to some other person who assumed to act as the agent of the plaintiffs, it would be competent for the plaintiffs to ratify the act of that assumed agent. But no such case exists. Bor neither the superintendents, as a body, nor the defendant as one of them, can be considered as the agents or agent of the plaintiffs. Neither they, nor he, assumed to act as such.
If, for instance, this order was in fact left with Mr. Buss for the plaintiffs, and Mr. Buss received it on their behalf, they might ratify the act of Mr. Buss in receiving it. Bor then it would have been delivered by one who had full control over it, to another whose only control would be that of agent, actual or assumed, of the plaintiffs. But until such delivery, or some similar delivery, the defendant and the other superintendents had the full title to and possession of the order, and were not in any sense agents of the plaintiffs, actual or assumed.
The judgment should be reversed, with costs.
Present — Learned, P. J., Bockes and Boardman, JJ.
Judgment affirmed, with costs.